Citation Nr: 0707979	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-18 693	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a thoracolumbar back disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for right hip strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder strain. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1983 to December 1988.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision by the St. Petersburg Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for: degenerative disc disease L4-L5 ( also 
claimed as thoracic spine somatic dysfunction), rated 10 
percent disabling; right hip strain, rated noncompensable; 
eczema, rated noncompensable; gastroesophageal reflux 
disease, rated noncompensable; and anemia, rated 
noncompensable.  The decision also denied service connection 
for bilateral hand strain, left shoulder strain, osteopenia, 
seasonal allergic rhinitis, uterine myoma, and bilateral eye 
blind spots/floaters.  The veteran filed a notice of 
disagreement for all of the above-mentioned issues.  In the 
interim, the veteran's claims file was transferred to the 
Waco RO.  

An April 2005 rating decision by the Waco RO granted service 
connection for left shoulder strain, rated 10 percent 
disabling, and seasonal allergic rhinitis, rated 
noncompensable.  The decision also increased the rating for 
the right hip disorder to 10 percent disabling.  On her June 
2005 Form 9, the veteran specifically limited her appeal to 
entitlement to increased ratings for the right hip and 
thoracolumbar disorders.  In a July 2005, the veteran 
disagreed with the 10 percent rating assigned for left 
shoulder strain (as per the April 2005 rating decision).  In 
September 2005, she perfected the appeal on this issue.  The 
only issues before the Board are as stated on the previous 
page.  

In a January 2007 informal hearing presentation, the 
veteran's representative raised new claims seeking service 
connection for right knee and right ankle disorders, 
including as secondary to the veteran's service-connected 
back disorder.  These matters are referred to the RO for any 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran in this case seeks increased initial evaluations 
for a service-connected thoracolumbar back disorder, a right 
hip strain, and a left shoulder strain. 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence she is responsible for providing. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Review of the record fails to document that the veteran was 
ever provided with VCAA-complying notice with respect to her 
claim for an increased initial evaluation.  More 
specifically, while in an undated letter and in December 2004 
correspondence, the veteran was furnished information 
regarding the requirements for an award of service 
connection, she was never, in fact, provided the requisite 
information regarding an increased evaluation, a matter 
clearly at issue in this case. Under the circumstances, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include an explanation 
as to the type of evidence needed to establish both a 
disability rating and an effective date. See Dingess, supra.

It is noteworthy that as this appeal is from the initial 
rating assigned with the grant of service connection, the 
entire period of time from the effective date of grant of 
service connection to the present is for consideration, and 
that "staged" ratings may be assigned for separate periods 
of time, based on facts found.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims 
file, and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
fully complied with and satisfied with 
respect to the claims for an increased 
initial rating for thoracolumbar back 
disorder, right hip strain, and left 
shoulder strain. The notice should include 
an explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for any increase 
for the claims on appeal, as outlined by 
the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation she received for a 
thoracolumbar back disorder, right hip 
strain, and left shoulder strain since 
April 2005, the date of the most recent 
evidence of record.  The RO/AMC should 
obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure those records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  In addition, the 
veteran and her representative should be 
informed of any such problem. 

3.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the current severity of her 
service-connected thoracolumbar back 
disorder, right hip strain, and left 
shoulder strain.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should perform 
full range of motion studies of the 
thoracolumbar spine, right hip, and left 
shoulder and should comment on any muscle 
spasms, neurological defects, and 
incapacitating episodes (and if so, their 
duration and frequency.)  It should be 
indicated whether there is any additional 
functional loss (i.e., additional loss of 
motion) of the thoracolumbar spine, right 
hip, and/or left shoulder due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  It should also be 
indicated whether or not there is 
ankylosis (and if so, whether favorable or 
unfavorable).  The examiner should explain 
the rationale for all opinions given. 

4.  Thereafter, the RO should readjudicate 
the veteran's claims for an increased 
initial evaluation for a thoracolumbar 
back disorder, a right hip strain, and a 
left shoulder strain.  Should the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claims for benefits since the issuance of 
a Statement of the Case in November 2005.  
An appropriate period of time should be 
allowed for response. 








The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



